Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US Publication No. 2017/0352646) in view of Oyu (US Publication No. 2014/0239318), and further in view of Bower et al. (US Publication No. 2017/0310299).
Regarding claim 1, Bower discloses a micro LED display, comprising:
a wafer level substrate including a wafer body, a plurality of control circuits built in the wafer body, and a plurality of ground circuits built in the wafer body, wherein each of the control circuits has a conductive contact (24) exposed outside of the wafer body, wherein each of the ground circuits has a ground contact exposed outside of the wafer body (paragraph 55)
an adhesive layer (50) disposed on the wafer body
a plurality of light emitting assemblies (60), wherein each of the light emitting assemblies includes a plurality of light emitting diode structures disposed on the adhesive layer (50) without contacting the wafer level substrate and each of the light emitting diode structures has a first electrode end (40) and a second electrode end (Figure 2)
an insulating layer (52) formed on the wafer level substrate and the light emitting assemblies, wherein the conductive contact of each of the control circuits, the ground contact of each of the ground circuits, and the first electrode end and the second electrode end of each of the light emitting diode structures are exposed from the insulating layer (Figure 1B)
a conductive structure (40) including a plurality of first conductive layers and a plurality of second conducive layers, wherein each of the first conductive layers is electrically connected between the corresponding first electrode end and the corresponding conductive contact, and each of the second conductive layers is electrically connected between the corresponding second electrode end and the corresponding ground contact (Figure 1B)
wherein the light emitting assemblies are disposed adjacent to each other, such that the light emitting diode structures of the light emitting assemblies are arranged into a pixel array (paragraph 47)
Bower does not disclose only adhesive between the LED structure and wafer level substrate.  However, Oyu discloses only an insulating adhesive layer (8) between the LED structure (3) and the wafer level substrate (1) (Figure 7).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the structure of Bower to include only an insulating adhesive layer between the LED and substrate, as taught by Oyu, to not excessively increase a distance between the light emitting element and wiring board substrate and to leave space for wire bonding regions (paragraphs 68-69).

Regarding claim 4, Bower discloses a method of manufacturing a micro LED display comprising the following steps:
providing a wafer level substrate (20) including a plurality of control circuits, wherein each of the control circuits has a conductive contact
connecting a plurality of composite structures and the wafer level substrate by an adhesive layer (50)
removing a basal layer of each of the composite structures and remaining a retention layer of each of the composite structures (Figure 1B)
processing the retention layers of the composite structures into a plurality of light emitting diode structures disposed on the adhesive layer (Figure 2)
forming a conductive structure (40) to be electrically connected between the corresponding light emitting diode structure and the corresponding control circuit (paragraph 55)
Bower does not disclose only adhesive between the LED structure and wafer level substrate.  However, Oyu discloses only an insulating adhesive layer (8) between the LED structure (3) and the wafer level substrate (1) (Figure 7).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the structure of Bower to include only an insulating adhesive layer between the LED and substrate, as taught by Oyu, to not excessively increase a 
Bower does not clearly disclose forming the light emitting diodes on the adhesive layer by processing the retention layers of the composite structure.  However, Bower (‘299) discloses processing (Figure 9) the retention layer of the composite structures to form the diodes on the adhesive layer (50).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the light emitting manufacturing method of Bower (‘646) to be formed by processing the retention layers of the composite structure, as taught by Bower (‘299), since it can improve integration and reducing manufacturing costs (paragraph 191).
Regarding claim 5, Bower discloses the wafer level substrate includes a wafer body and a plurality of ground circuits built in the wafer body, and a plurality of control circuits are built in the wafer body, and the conductive contact of each of the control circuits is exposed outside of the wafer body, and each of the ground circuits has a ground contact exposed outside of the wafer body; wherein the light emitting diode structures and the wafer level substrate are separated from each other by the adhesive layer, and each of the light emitting diode structures has a first electrode end and a second electrode end (paragraph 55; Figure 1B).
Regarding claim 6, Bower discloses the following steps before the step of forming the conductive structure: forming an insulating layer (52) on the wafer level substrate and the light emitting diode structures and the conductive contact of each of the control circuits, the ground contact of each of the control circuits, and the first electrode end and the second electrode end of each light emitting diode structure are exposed from the insulating layer (Figure 1B; paragraph 55); wherein the conductive structure includes a plurality of first conductive layers and a plurality of second conducive layers, wherein each of the first conductive layers is electrically connected between the corresponding first electrode end (40) and the corresponding conductive contact, and each of the second conductive layers is electrically connected between the corresponding second electrode end and the corresponding ground contact; 
Regarding claim 9, Bower discloses the step of connecting the plurality of composite structures with the wafer level substrate by the adhesive layer further includes the following steps: forming the adhesive layer (50) on the wafer level substrate (20), and adhering the composite structures (30) to the adhesive layer (50) to connect each of the composite structures with the wafer level substrate (20).
Regarding claim 10, Bower discloses the step of connecting the plurality of composite structures with the wafer level substrate by the adhesive layer further includes the following steps: forming the adhesive layer (50) on composite structures (30), and adhering the adhesive layer (50) to the wafer level substrate (20) to connect each of the composite structures (30) with the wafer level substrate (20).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US Publication No. 2017/0352646) in view of Oyu (US Publication No. 2014/0239318), in view of Bower et al. (US Publication No. 2017/0310299), and further in view of Bour et al. (US Publication No. 2016/0197232).
Regarding claim 2, Bower/Oyu discloses the limitations as discussed in the rejection of claim 1 above.  Bower also discloses the wafer level substrate is a polished germanium wafer, epitaxial silicon wafer, argon anneal silicon wafer, hai silicon wafer or silicon on insulator silicon wafer (paragraph 8); and the control circuit is a CMOS control circuit (paragraph 41); wherein the thermal expansion coefficient of the adhesive layer is the same as or similar to that of the wafer level substrate; wherein each of the light emitting diode structures includes a n-type conductive layer, a light emitting layer and a p-type conductive layer, the n-type conductive layer is a n-type gallium nitride material layer, the light emitting layer is a multiple quantum well structure layer (paragraph 41), and the p- type conductive layer is a p-type gallium nitride material layer (paragraph 58); and wherein each of the first conductive layers extends along the insulating layer and completely covers the corresponding first electrode end and the corresponding 
	Bower/Oyu does not disclose the adhesive layer is a polyetheretherketone adhesive layer, a benzocyclobutene adhesive layer or a hydrogen silsesquioxane adhesive layer.  However, Bour discloses the use of an adhesive layer material selected from these materials (paragraph 76).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the adhesive of Bower/Oyu to include one of these elements since it can stabilize the device (paragraph 76), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US Publication No. 2017/0352646) in view of Oyu (US Publication No. 2014/0239318) in view of Bower et al. (US Publication No. 2017/0310299), and further in view of Bour et al. (US Publication No. 2018/0374991).
Regarding claim 7, Bower/Oyu discloses the limitations as discussed in the rejection of claim 4 above.  Bower also discloses GaN as a retention layer (paragraph 58).  Bower does not disclose the basal layer of each of the composite structures is a sapphire material layer and projecting a laser source generated by a laser generating module onto a contact interface between the basal layer and the retention layer to reduce the bonding force between the basal layer and the retention layer, and removing the basal layer from the retention layer by a removal module to retain the retention layer being exposed on the adhesive layer.  However, Bour discloses the use of a laser to contact the interface of the basal and retention layer to remove part of the layer (paragraph 80).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the etching of Bower to include a laser etch for the removal of the basal layer since it provides and accurate and stable cavity for further layers (paragraph 79).

Regarding claim 8, Bour discloses the basal layer of each of the composite structures is a sapphire material layer, and the retention layer of each of the composite structures is a gallium nitride material layer; wherein the step of removing the basal layer of each of the composite structures and remaining the retention layer of each of the composite structures further includes the following steps: detecting a position of a contact interface between the basal layer and the retention layer by a position detecting module which includes at least one sensing element for receiving a detection wave; projecting a laser source generated by a laser generating module onto the contact interface between the basal layer and the retention layer to reduce the bonding force between the basal layer and the retention layer, and removing the basal layer from the retention layer by a removal module to retain the retention layer on the adhesive layer and being exposed (paragraphs 79-80).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/12/2021Examiner, Art Unit 2897